    Case 1:18-cv-02933-DLC-RWL Document 208 Filed 05/14/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :            18cv2933 (DLC)
 IN RE LONGFIN CORP. SECURITIES CLASS    :
 ACTION LITIGATION                       :                 ORDER
                                         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Having considered Lead Plaintiff Mohammad A. Malik’s motion

for Class Certification and all proceedings herein, it is hereby

found and

     ORDERED that:

     1.   Lead Plaintiff filed their motion for class
certification on January 3, 2020. The motion is unopposed.

     2.   This action alleges that the defendants named in the
Second Amended Complaint violated federal securities laws under
Sections 12(a)(1) and 15(a) of the Securities Act of 1933, and
Sections 10(b), 20(a), and 20A if the Securities Exchange Act of
1934 and Rule 10b-5 promulgated thereunder by the SEC.

     3.     The motion seeks to certify the following class:

     All persons or entities who purchased or otherwise
     acquired Longfin’s Class A common stock during the
     period from December 13, 2017 through April 6, 2018,
     inclusive (the “Class Period”), and were injured
     thereby. Excluded from the Class are: (i) Defendants;
     (ii) the Individual Defendants’ immediate family
     members; (iii) any person who was an officer or
     director of the Company during the Class Period; (iv)
     any firm, trust, corporation, or other entity in which
     a Defendant has or had a controlling interest; and (v)
     the legal representatives, affiliates, heirs,
     successors in- interest, or assigns of any such
     excluded person or entity.

     Additionally, Lead Plaintiff seeks to certify the
following two subclasses:

     (1)    All persons and entities who purchased Longfin
   Case 1:18-cv-02933-DLC-RWL Document 208 Filed 05/14/20 Page 2 of 3


    Common Stock directly from Defendants and/or purchased
    Longfin Common Stock on the open market as a result of
    Defendants’ successfully soliciting their purchases of
    such stock during the Class Period (the “Securities Act
    Subclass”); and

    (2) All persons who purchased Longfin Common Stock on
    the open market contemporaneously with Defendants’
    insider sales and suffered damages in connection with
    their respective purchases and sales during the Class
    Period (the “20A Subclass”).

     4.   The Lead Plaintiff has satisfied the requirements for
certifying a class under Rule 23, Fed. R. Civ. P. The class is
sufficiently numerous. During the Class Period, Longfin had
approximately 8.9 million shares of common stock outstanding,
with an average weekly trading volume of 14.1% on the NASDAQ.
There are questions of law and fact that are common to the
class. The Lead Plaintiff’s claims are identical to, and
neither compete nor conflict with, the claims of the other Class
members. Lead Plaintiff is a member of the primary Class and of
each Subclass. It also appears that the Lead Plaintiff will
fairly and adequately protect the interests of the class. The
Lead Plaintiff possesses the same interest and suffered the same
injury as the Class members and he does not appear to have any
actual or potential conflicts with the interests of absent Class
members. Lead Plaintiff has engaged attorneys with extensive
experience in securities fraud actions.

     5.   In addition to meeting the class certification
requirements under Rule 23(a), Lead Plaintiff has met both
requirements under Rule 23(b)(3). Common questions of law and
fact in this Action predominate. The class action vehicle is
also the superior method of pursuing these claims. The
substantial recovery achieved by the SEC for injured investors
and the difficulty of obtaining any additional recovery for the
Class give Class members little incentive to pursue individual
actions.

    Lead Plaintiff’s motion of January 3, 2020 for class

certification is GRANTED.

    IT IS FURTHER ORDERED that Lead Plaintiff Mohammad A. Malik

is appointed as Class Representative.


                                   2
   Case 1:18-cv-02933-DLC-RWL Document 208 Filed 05/14/20 Page 3 of 3


    IT IS FURTHER ORDERED that Levi & Korsinsky, LLP is

appointed Class Counsel.


Dated:    New York, New York
          May 14, 2020

                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   3
